Exhibit 10.3
NOTE: CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
UNDER RULE 24b-2. THESE OMISSIONS ARE IN SECTION 6.3 OF THE AGREEMENT AND ARE
INDICATED BY THE FOLLOWING MARKING: [*****]
ETHANOL PRODUCT OFF-TAKE AGREEMENT
BY AND AMONG
SIOUXLAND ETHANOL, LLC AND
GAVILON, LLC
     This Ethanol Product Off-Take Agreement (the “Agreement”) is made effective
as of this 1st day of May, 2009 (the “Effective Date”), by and among Siouxland
Ethanol, LLC, a Nebraska limited liability company (“Producer”), and Gavilon,
LLC, a Delaware limited liability company (“Gavilon”).
RECITALS

  (a)   Producer will produce Ethanol (also referred to herein as the “Product”)
at its facility located in Jackson, Nebraska (the “Plant”), with a current name
plate capacity of approximately 50 million gallons (the “Name Plate Capacity”)
of Ethanol per Contract Year;     (b)   Gavilon is in the business of purchasing
Product and marketing and reselling such Product to third-parties; and     (c)  
Producer desires to deliver and sell to Gavilon, and Gavilon desires to purchase
and take from Producer, the Product output of the Plant specified herein and
Gavilon desires to provide certain related services to Producer on the terms and
subject to the conditions contained in this Agreement.

AGREEMENT
     NOW THEREFORE, in consideration of the above Recitals, which are
incorporated herein and made a part hereof, and the mutual promises and
covenants set forth herein, and intending to be legally bound, Gavilon and
Producer mutually agree as follows:
Article 1
DEFINITIONS
     1.1 “Acceptance Deadline” has the meaning provided for in Section 6.2.1.
     1.2 “Agreement” means this Ethanol Product Off-Take Agreement and any
exhibits or schedules attached hereto as the same may be amended from time to
time.
     1.3 “Bankruptcy” has the meaning provided for in Section 13.1.6.
     1.4 “Bid“ has the meaning provided for in Section 6.2.1.

1



--------------------------------------------------------------------------------



 



     1.5 “Business Day or Business Days” means the hours from 8:00 a.m. to 5:00
p.m. Central Time excluding Saturdays, Sundays, and scheduled holidays observed
by the Chicago Board of Trade, Chicago, Illinois, USA.
     1.6 “Central Time” means the local time in Omaha, Nebraska at any relevant
time, taking into account daylight savings time, if applicable.
     1.7 “Confidential Information” has the meaning provided for in
Section 10.1.
     1.8 “Confirmation” has the meaning provided for in Section 6.2.2.
     1.9 “Confirmed Order” means a Bid that has been accepted by Producer as
provided in Section 6.2.2.
     1.10 “Confirmed Price” has the meaning provided for in Section 6.2.2.
     1.11 “Contract Year” means a period of twelve (12) consecutive months with
the first Contract Year to begin on the Effective Date.
     1.12 “Cross Default” has the meaning provided for in Section 13.4.
     1.13 “Gavilon Service Fee” has the meaning provided for in Section 6.3.
     1.14 “Damages” has the meaning provided for in Section 12.1.
     1.15 “Delivery” means the Product has crossed the point between the
Terminal output apparatus and the intake apparatus of the respective Transport
Carrier.
     1.16 “Delivery Point” means the point that the Product is loaded into
Transport Carriers at the Producer’s Plant.
     1.17 “Delivery Schedule” has the meaning provided for in Section 5.3.
     1.18 “Demurrage” means all costs, damages, penalties and charges resulting
from any delay in loading and/or unloading of Product shipments, including,
without limitation, any delay related to any Transport Carrier, as applicable:
(i) being incapable of timely loading any shipment of Product due to mechanical
failure or for other reasons, or (ii) delivering any shipment of Product to an
incorrect Delivery Point.
     1.19 “Designated Logistics Individual” has the meaning provided for in
Section 5.2.
     1.20 “Designated Pricing Individual” has the meaning provided for in
Section 6.1.
     1.21 “DOT” means the United States Department of Transportation.
     1.22 “Effective Date” has the meaning provided in the introductory
paragraph.
     1.23 “Ethanol” means the product meeting the Specifications set forth in
Exhibit “A” attached hereto and incorporated herein by this reference.
     1.24 “Event of Default” has the meaning provided for in Section 13.1.
     1.25 “Force Majeure” has the meaning provided for in Section 11.2.

2



--------------------------------------------------------------------------------



 



     1.26 “Forward Market Services” has the meaning provided for in Section 9.1.
     1.27 “Governing Body” means the American Arbitration Association.
     1.28 “Governing Body Arbitration Rules” means the commercial arbitration
rules of the Governing Body.
     1.29 “Initial Term” has the meaning provided for in Section 2.1.
     1.30 “Invoice” has the meaning provided for in Section 6.6.1.
     1.31 “Invoice Date” has the meaning provided for in Section 6.6.1.
     1.32 “Logistics” means activities related to or connected with either (i)
transporting, storing and otherwise handling Product after Delivery to Gavilon
hereunder, or (ii) delivery of Transport Carriers to the Delivery Point for
Product loading.
     1.33 “Nonconforming Product” has the meaning provided for in Section 4.4.
     1.34 “Party” shall mean either Producer or Gavilon, as the context
requires, and “Parties” shall mean both Producer and Gavilon.
     1.35 “Plant” has the meaning provided for in the Recitals.
     1.36 “Product” has the meaning provided for in the Recitals.
     1.37 “Production Forecast” has the meaning provided in Section 4.1.1.
     1.38 “Purchase Price” has the meaning provided for in Section 6.2.2(a).
     1.39 “Renewal Term” has the meaning provided for in Section 2.2.
     1.40 “Specifications” has the meaning provided in Section 4.3.
     1.41 “Storage Costs” means direct or indirect costs incurred by Gavilon or
charged by a third-party for storing Nonconforming Product together with
insurance and all other charges incurred to third- parties in connection with
such storage, without markup by Gavilon.
     1.42 “Superior Terms” has the meaning provided for in Section 6.2.2(c).
     1.43 “Taxes” has the meaning provided for in Section 6.4.
     1.44 “Term” has the meaning provided for in Section 2.2.
     1.45 “Terminal” means the site and facilities of the applicable terminal
operator serving the operations of the respective Plant.
     1.46 “Transaction Document” means any and all other agreements entered into
between the Parties concerning the subject matter of this Agreement.
     1.47 “Transport Carrier” means railcars or trucks.

3



--------------------------------------------------------------------------------



 



Article 2
TERM
     2.1 Initial Term. Unless terminated earlier according to its terms, this
Agreement shall be in effect for one (1) year beginning on the Effective Date
(the “Initial Term”).
     2.2 Renewal Term. The Initial Term may be extended for up to three
(3) additional one (1) year periods (each, a “Renewal Term”) upon mutual written
consent of the Parties executed at least sixty (60) days prior to the end of the
Initial Term or any Renewal Term (or shorter period to which the Parties may
mutually agree in a writing executed by the Parties). Collectively, the Initial
Term and any Renewal Term are referred to herein as the “Term”. The expiration
of this Agreement shall have no effect on the obligations of the parties hereto
with respect to any Confirmed Orders entered into prior to the end of such Term.
Article 3
PRODUCT PURCHASE
     3.1 Sale/Purchase. During each Contract Year during the Term of this
Agreement, Gavilon shall be obligated to make, and Producer shall be obligated
to consider, in the manner described in Article 6 hereof, bids for the purchase
of 100% of the Product produced at Plant; currently a maximum of 60 million
gallons in any Contract Year; provided, however, that Producer, in its sole
discretion, may retain up to 600,000 gallons of Product per calendar month to be
marketed by Producer outside of this Agreement (hereinafter the “Retained
Product”). Retained Product, if any, shall be exempt from the foregoing
obligations of Gavilon and Producer. Producer hereby represents and warrants
that it has no obligation or commitment to any third party with respect to the
delivery or sale of any Product, except for remaining obligations to its
previous marketer which are set forth in Schedule 3.1 hereto and any obligations
relating to Retained Product.
     3.2 Producer will be responsible to purchase and blend denaturant at the
accepted compliance rate in accordance with governmental agency guidelines and
the terms of this Agreement. Producer is responsible for the procurement of
feedstock, and other necessary items required to produce Product. Producer is
responsible for the sales of products produced by Producer other then Product,
and Producer is not obligated to report on its positions on these items to
Gavilon. Producer may from time to time, subject to the terms of this Agreement,
engage with Gavilon to review Producer’s cost of production to determine if it
is reasonable to make sales of Product to capture profits or limit losses.
Article 4
PRODUCT QUANTITY AND QUALITY
     4.1 Production Forecasts. For Product sales and purchase planning purposes,
Producer shall provide to Gavilon, in form and substance acceptable to Gavilon:

  4.1.1   A weekly Product production output forecast for the Plant for a
rolling 60 day period (the “Production Forecast”) which shall be the best
estimate by Producer of the Plant’s Product production for the respective
forecast period. Producer shall have the right to adjust the information in any
prior Production Forecast in

4



--------------------------------------------------------------------------------



 



      its sole and absolute discretion in connection with the delivery of any
new weekly Production Forecasts, but shall use commercially reasonable efforts
to advise Gavilon of any anticipated revision to prior Production Forecast
information as soon as practicable;     4.1.2   On or before the first day of
each calendar month during the Term, monthly written updates in writing or
electronically concerning operations of the Plant and activities that relate to
the output of Product;     4.1.3   On or prior to 8:30 a.m. Central Time of
each-day of operation, the estimated daily Product inventory balances of the
Plant, Product production status and Product shipment information in writing or
electronically;     4.1.4   Promptly after the Effective Date, and at least
forty five (45) days prior to the beginning of each Calendar Year during the
Term, written notice of any then- scheduled Plant shutdowns;     4.1.5   Prompt
written notice, within twenty four (24) hours, of any event that has resulted or
could reasonably be expected to result in an unscheduled Plant shut down,
suspension or significant decrease in the Plant’s production of Product that was
not reported or anticipated in the Production Forecasts provided for herein; and
    4.1.6   Immediately upon request, such other information reasonably
requested by Gavilon.

     4.2 Quantity. The quantity of each Delivery of Product to Gavilon shall be
established by origin weight or origin metered volume prior to shipment and
certified by Producer as of the time of such weighing or metering. Producer
shall measure either the weight or the volume of the shipments on scales or
metering equipment calibrated at least once yearly beginning on the Effective
Date during the Term of this Agreement in accordance with the USDA Grain
Inspection, Packers & Stockyard’s Administration’s applicable standards and
which provide both gross and net 60° Fahrenheit temperature compensated gallons.
In the event that the scale or metering equipment at the Plant is deemed faulty
or inoperable, then the quantity of Product shall be established by a
replacement scale or replacement metering system(s) which is/are certified as of
the time of such weighing or metering and which comply with the terms and
conditions of this Agreement and all applicable laws, rules and regulations.
     4.3 Quality. Unless otherwise agreed by Gavilon in writing, Producer
represents and warrants that the Product produced at the Plant and delivered to
Gavilon (i) shall be free and clear of all liens and encumbrances, (ii) shall
comply in all material respects with any applicable federal, state, and local
laws, regulations and requirements governing quality, naming, and labeling of
Product, and (iii) shall conform to the specifications set forth in Exhibit “A”
attached hereto (the “Specifications”). The Specifications shall be deemed
modified upon mutual agreement or, without any further action by either of the
Parties hereto, from time to time to conform with legally mandated standards
currently in existence or as modified or amended.

  4.3.1   Producer shall provide to Gavilon, on or prior to Delivery of any
Product to Gavilon, a certificate representing an analysis of the Product to be
sold to Gavilon, certifying and evidencing to the reasonable satisfaction of
Gavilon that such Product (i) is free and clear of all liens and encumbrances,
(ii) complies in

5



--------------------------------------------------------------------------------



 



      all material respects with any applicable federal, state, and local laws,
regulations and requirements governing quality, naming, and labeling of Product,
and (iii) conforms to the Specifications. Producer, at its sole cost and
expense, shall provide or cause to be provided all testing and related test
equipment, which shall be calibrated at least once every six (6) months during
the Term of this Agreement, at or in the vicinity of the Plant to determine, to
Gavilon’s satisfaction, that the Product is compliant with the Specifications.
Gavilon or Gavilon’s representative shall have the right to perform, at any time
and at Gavilon’s sole expense, tests to determine whether or not the Product is
in compliance with the Specifications. If the Product so tested does not conform
to the Specifications, Producer shall reimburse Gavilon its actual costs in
conducting such tests.     4.3.2   If Producer knows or reasonably suspects that
any of the Product produced at the Plant are adulterated or misbranded, or do
not conform to any warranty or Specification, Producer shall promptly notify
Gavilon to such effect so that such Product can be tested before entering
interstate commerce. If Gavilon knows or reasonably suspects that any of the
Products produced by Producer at the Plant are adulterated, misbranded or
non-conforming to the Specifications, then Gavilon may obtain independent
laboratory tests of the Product in question. If such Product is tested and found
to comply with all warranties and the Specifications made by Producer herein,
then Gavilon shall be responsible for all applicable testing costs; and if the
Product is found not to conform with such warranties and the Specifications,
Producer shall be responsible for all applicable testing costs.     4.3.3  
Gavilon’s payment for the Product, whether or not in conformance with this
Agreement or any applicable Confirmation, does not constitute a waiver by
Gavilon of Gavilon’s rights in the event the Product does not comply with the
terms of this Agreement.     4.3.4   Sampling of Product will be by
certification of the storage tank from which the Product is being transferred
from into the Transport Carrier. If Product is loaded onto a number of railcars
in sequence then samples will be collected from the first car loaded and then
every 5th car loaded as well as the final car loaded. A sample will be gathered
from each truck that is loaded. Samples will be retained by Producer for sixty
(60) days after invoice date.     4.3.5   If requested by Gavilon, Producer
shall provide all information to Gavilon pursuant to this Section 4.2 in
electronic form.

     4.4 Nonconforming Product. In the event the Product delivered to Gavilon is
determined to be nonconforming to the Specifications or otherwise nonconforming
in any material respect to any other representation or warranty made by Producer
herein (the “Nonconforming Product”), Gavilon shall notify Producer of Gavilon’s
rejection of such Nonconforming Product in writing within two (2) Business Days
of determining that such Product is a Nonconforming Product. Gavilon shall
provide a copy of the certified laboratory report(s) evidencing the
nonconformity. Producer will then direct Gavilon to either (i) sell the
Nonconforming Product at a discounted price, or (ii) return the Nonconforming
Product to Producer, each at Producer’s sole cost and expense. Producer shall
replace the Nonconforming Product with an acceptable type and/or quality of
Product within two (2) Business Days of receipt of written notice that the
delivered Product is nonconforming. In the event Producer is

6



--------------------------------------------------------------------------------



 



unable to replace the Nonconforming Product within said two (2) day period,
Gavilon shall have the option in Gavilon’s sole, absolute and unreviewable
discretion to return the Nonconforming Product, withhold payment therefor and
purchase replacement Product. Producer will be responsible for the difference in
cost between the higher cost replacement Product and the cost of Producer’s
Product which is the subject of a Confirmed Order, and the costs of returning or
disposing of any such Nonconforming Product. Such costs may include, without
limitation, reasonably incurred Storage Costs or costs reasonably incurred by
Gavilon to return such Nonconforming Product to Producer. If such Nonconforming
Product is sold by Gavilon at a discount, the Purchase Price payable by Gavilon
may be reasonably adjusted by Gavilon by the amount of such discount and payment
shall be made according to this Agreement.
Article 5
DELIVERY, SCHEDULING AND LOGISTICS
     5.1 Delivery. Delivery of Product hereunder shall take place at the
Delivery Point for Product and in accordance with the applicable Confirmation.
     5.2 Designated Logistics Individual. At all times during the Term, Producer
shall designate (and may re-designate from time to time) in writing to Gavilon,
a qualified, full-time, individual for daily operational and Logistics issues
who shall interact directly with Gavilon relating to such matters and shall have
full, binding authority on behalf of Producer for all operational and Logistics
matters with respect to the transactions contemplated herein (the “Designated
Logistics Individual”). Producer may also designate a substitute Designated
Logistics Individual who will interact with Gavilon if the primary Designated
Logistics Individual is unavailable.
     5.3 Delivery Schedule. The Parties shall jointly develop a delivery
schedule (the “Delivery Schedule”), the format of which will be mutually agreed
upon by the Parties, which will serve as the formal planning tool for Logistics
purposes for each calendar quarter and each month of the calendar quarter. The
initial draft of each Delivery Schedule shall be submitted by Producer to
Gavilon no later than ten (10) Business Days prior to the end of each calendar
quarter. The Delivery Schedule shall pertain to the second calendar quarter
following the calendar quarter in which the Delivery Schedule is submitted to
Gavilon and shall reflect Product delivery requirements (e.g., the Delivery
Schedule submitted prior to the end of the quarter ending December 31 will cover
the quarter beginning April 1 and ending June 30). The initial draft of the
Delivery Schedule shall reflect a three (3) month daily forecast and shall
include:

  5.3.1   Submission date;     5.3.2   Production plan with estimated production
quantities of Product;     5.3.3   Estimated start-of-quarter inventory of
Product by and in gallons;     5.3.4   Comments regarding operations, scheduled
shutdowns, and other comments relating to market, Logistics, and inventory
management; and     5.3.5   Should any changes from the Delivery Schedule be
anticipated for the subsequent three (3) calendar quarters, Producer shall
communicate such changes in writing together with the above information. Such
changes could

7



--------------------------------------------------------------------------------



 



      include: production rates per month, quantities of Product to be produced
and a list of special operational and delivery considerations.

     5.4 Gavilon’s Covenants. Gavilon shall be responsible for the coordination
and management of Logistics which arise after Delivery and for delivery of
Transport Carriers to the Delivery Point for Product loading, except as
otherwise stated herein, Gavilon covenants and agrees to:

  5.4.1   Secure and maintain all necessary agreements, licenses, documents and
contracts related to the transport of the Product from the Delivery Point;    
5.4.2   Establish, monitor and communicate Logistics-related data to Producer as
reasonable to ensure the shipment of Product in accordance with the applicable
Delivery Schedule;     5.4.3   Provide Producer with estimated annual Product
requirements and delivery schedules to assist Producer in preparing the Delivery
Schedule;     5.4.4   Secure and supply to Producer in connection with Delivery
of Products hereunder all Transport Carriers and advise Producer on tracking
Transport Carriers and applicable respective estimated times of arrival
therefore in an effort to reduce Demurrage and other costs; and     5.4.5  
Schedule the loading and shipping of all outbound Product purchased hereunder
and shipped by Transport Carrier.     5.4.6   Upon execution by Producer of
nondisclosure agreement acceptable to Gavilon in its sole discretion, provide
Producer with copies of its (on in the case of consolidated financial
statements, its parent’s) quarterly and audited annual financial statements
during the Term.     5.4.7   Comply in all material respects with all applicable
federal, state, and local laws, regulations and requirements regarding the
shipment of Product from the Plant including, but not limited to, all DOT
requirements relating to the shipment of hazardous materials or otherwise
applicable to the shipment of the Product (e.g. proper paperwork, rail cars
meeting DOT requirements, etc.);

     5.5 Producer’s Covenants. Producer shall be responsible for the
coordination and management of transporting, storing and otherwise handling
Product up through completion of Delivery of the Product to Gavilon and, except
as otherwise stated herein, Producer covenants and agrees to:

  5.5.1   Comply in all material respects with all applicable federal, state,
and local laws, regulations and requirements regarding the labeling and shipment
of Product applicable to Producer in connection with Delivery of Product at the
Plant including, but not limited to, all DOT requirements relating to the
labeling and shipment of hazardous materials or otherwise applicable to the
labeling and shipment of the Product (e.g. proper paperwork, rail cars meeting
DOT requirements, etc.);

8



--------------------------------------------------------------------------------



 



  5.5.2   Provide to Gavilon and Gavilon’s representatives access to the Plant
in a manner and at all times reasonably necessary and convenient for Gavilon to
take Delivery of the Product;     5.5.3   Provide all labor, facilities and
equipment necessary to load the Transport Carriers and consummate Delivery of
the Product at no charge to Gavilon;     5.5.4   Handle the Product in a good
and workmanlike manner in accordance with Gavilon’s requirements, all
governmental regulations and in accordance with normal industry practice;    
5.5.5   Maintain all loading facilities at the respective Terminal and Delivery
Point in a safe operating condition in accordance with normal industry
standards;     5.5.6   Prior to Delivery, inspect all applicable Transport
Carriers in accordance with industry standards to ensure that the same are free
of debris and foreign material that are prohibited under applicable laws or
industry standards, free of odor and visually ascertainable contamination, and
free of leaks from the Transport Carrier valves, and immediately notify Gavilon
upon the discovery of or suspicion of the presence of such items to allow the
Parties to coordinate the removal of such contaminants or arrange for substitute
transportation equipment;     5.5.7   Use commercially reasonable efforts to
load all Transport Carriers to full capacity at the Delivery Point. In the event
that a Transport Carrier is not loaded to full capacity due to Producer’s
failure to use such commercially reasonable efforts, Producer shall pay that
portion of freight charges allocable to the unused capacity of the applicable
Transport Carrier and shall notify Gavilon within one (1) Business Day of the
occurrence of such partial load;     5.5.8   Provide, at Producer’s sole cost
and expense, storage capacity for a minimum of three (3) calendar days
production of Product at the Plant, in accordance with industry standard and all
applicable state and federal regulations;     5.5.9   Provide Gavilon with such
accounting, financial and other information including but not limited to, copies
of its quarterly and audited annual financial statements of Producer as may be
requested in order for Gavilon to monitor and assess Producer’s credit status
during the Term.     5.6   Notification of Problems with Delivery.     5.6.1  
Gavilon shall inform Producer of any problem regarding any Delivery or shipment
of Product within one (1) Business Day by facsimile or email, and telephone,
after Gavilon becomes aware of any such problem. An example of such problem(s)
includes, but is not limited to, a difference in the quantity of the Delivery of
Product from that quantity set out in the applicable Confirmation.     5.6.2  
Producer shall inform Gavilon of any problem regarding any Delivery or shipment
of Product within one (1) Business Day by facsimile or email, and telephone,
after Producer becomes aware of any such problem. An example of such problem(s)
includes, but is not limited to, Product having a different quantity than
originally set out in the Confirmation.

9



--------------------------------------------------------------------------------



 



Article 6
PRICING AND PAYMENTS
     6.1 Designated Pricing Individual. At all times during the Term, Producer
shall designate (and may re-designate from time to time) in writing to Gavilon a
qualified, full-time individual to interact directly with Gavilon for all
pricing and payment matters who shall have full, binding authority on behalf of
Producer for all pricing, billing, and payment matters with respect to the
transactions contemplated herein (the “Designated Pricing Individual”). Producer
may also designate a substitute Designated Pricing Individual who will interact
with Gavilon if the primary Designated Pricing Individual is unavailable. The
Designated Logistics Individual and the Designated Pricing Individual may be the
same individual.

  6.2   Bidding and Confirmation Process.     6.2.1   All bids for the purchase
of Product made by Gavilon pursuant to Section 3.1 (each a “Bid”) shall be
delivered by telephone (which shall be confirmed by telecopy), telecopy or
e-mail to Producer’s Designated Pricing Individual and shall include in the Bid
the quantity of Product, shipment period and the bid price for such Product. Any
Bid delivered to Producer by 11:00 a.m. Central Time shall remain open for
acceptance by Producer until 5:00 p.m. Central Time on the day Gavilon provides
the Bid to Producer and Bids delivered during the remainder of the day shall
remain open for acceptance by Producer until 5:00 p.m. Central Time on the
following day (either of such times being the “Acceptance Deadline”) at which
time such Bid shall automatically expire as rejected and no longer be of any
effect. Prior to Producer’s acceptance of the Bid, Gavilon reserves the right in
Gavilon’s sole, absolute and unreviewable discretion, to modify or withdraw a
Bid and communicate in writing or electronically, such modification or
withdrawal to Producer.     6.2.2   Not later than the Acceptance Deadline for a
particular Bid, Producer shall either (i) accept such Bid, (ii) reject such Bid
or (iii) accept such Bid on Superior Terms as described in clause (c) below. In
the event Producer fails to accept or reject a Bid prior to the applicable
Acceptance Deadline, such Bid shall be deemed rejected.

  (a)   If a Bid is accepted by Producer, Gavilon shall deliver to the
Designated Pricing Individual by telecopy or e-mail, a written Confirmation of
Purchase and Sale Transaction substantially in the form attached hereto as
Exhibit “B” (the “Confirmation”) not later than one Business Day after
acceptance of the Bid. The Confirmation shall include the type and quantity of
Product to be purchased by Gavilon and the firm purchase price for such Product
(the “Confirmed Price”). The Confirmed Price less the Gavilon Service Fees (as
defined below) is referred to herein as the “Purchase Price” payable by Gavilon
for the Product.     (b)   If a Bid is rejected by Producer, the Product which
was the subject of such Bid shall be retained by Producer and Gavilon shall
continue to bid for such Product pursuant to its obligations under

10



--------------------------------------------------------------------------------



 



      Section 3.1 here unless Producer notifies Gavilon that it intends to treat
all or any portion of such Product as Retained Product.     (c)   If Producer
obtains a bona fide bid from an unaffiliated party for any or all of the Product
for which Gavilon has submitted a Bid which reflects a higher net price to
Producer for such Product (“Superior Terms”), Producer shall, subject to
approval by Gavilon in its reasonable discretion, be allowed to accept such
Superior Terms on behalf of Gavilon with respect to such Product in which case,
Gavilon’s Bid will be deemed to be modified to reflect such Superior Terms and
Producer shall be deemed to have accepted such Bid as so modified. In such
event, Gavilon shall deliver a Confirmation in the manner described in clause
(a) but with a Confirmed Price and Purchase Price reflecting such Superior
Terms. If Gavilon does not approve acceptance on its behalf of bid reflecting
Superior Terms, then Producer shall be allowed to accept such Superior Terms on
Producer’s own behalf and sell the Product that was the subject of Gavilon’s
original Bid to such other party on such Superior Terms without the payment of
any Gavilon Service Fee.

  6.2.3   In the event that any Product purchased by Gavilon hereunder is
re-sold to third parties that do not require RINS to be attached to such
Product, such RINS will remain the property of Producer.

     6.3 Gavilon Service Fees. In consideration for Gavilon’s agreement to
purchase Product hereunder, and other obligations contained herein, Gavilon
shall deduct from the Confirmed Price for all Product sold to Gavilon under this
Agreement (including Product sold on Superior Terms), a service fee equal to
[*****]% of the Confirmed Price [*****************] (the “Gavilon Service Fee”).
     6.4 Taxes. Producer shall pay or cause to be paid all valid levies,
assessments, duties, rates and taxes (together “Taxes”) on Product sold to
Gavilon hereunder that arise prior to, or at the time and as a result of, the
sale of such Product to Gavilon. Gavilon shall pay or cause to be paid all
Taxes, including fuel or excise Taxes, on Product that arise after the sale of
Product by Producer to Gavilon hereunder. Any and all state or federal tax,
production, investor, or U.S. excise credits, any and all emissions credits,
other government incentives or credits or benefits relating to the production of
Product or the sale thereof to Gavilon, shall inure solely to the benefit of
Producer.
     6.5 Railcar Leasing.

  6.5.1   In the event Purchaser maintains a dedicated fleet of railcars for use
as Transport Carriers for Delivery of Product from Producer, Producer shall be
responsible for Gavilon’s net leasing cost (including in-service freight and
mileage-equalization costs) for such dedicated railcars without markup or
premium as determined by the contract terms of the applicable lease agreements.
Gavilon shall be invoiced Producer on a monthly basis for such costs. Gavilon
shall not deduct such leasing costs or any other costs of transporting product
from the Confirmed Price for any Product.

11



--------------------------------------------------------------------------------



 



  6.5.2   At the beginning of each Contract Year during the Term, Producer’s
Designated Logistics Individual and Gavilon shall agree on the number of
railcars, if any, that Gavilon shall designate as being dedicated to use as
Transport Carriers for the Producer for such Contract Year and shall meet
periodically throughout the Contract Year as necessary to make adjustments
thereto as may be necessary to allow Gavilon, as nearly as practical, to recover
its net cost of maintaining such dedicated railcar fleet.     6.5.3   If this
Agreement is terminated by Producer pursuant to Section 13.6, Producer shall be
responsible for any lease costs that Gavilon will incur (and entitled to
Gavilon’s rights to leased railcars) through the end of the Initial Term or
then-current Renewal Term.     6.6   Billing and Payment.     6.6.1   Invoice.
Within one Business Day of Delivery of Product to Gavilon (each an “Invoice
Date”), Producer will provide an invoice to Gavilon, in writing or
electronically, setting forth the amounts due from Gavilon with respect to such
Delivery of Product (the “Invoice”).     6.6.2   Payment Due. Gavilon shall
issue payment to Producer by electronic or wire transfer within seven
(7) Business Days after Delivery of the Product referenced on the applicable
Invoice.

Article 7
REPRESENTATIONS AND WARRANTIES
     7.1 Representations, Warranties and Covenants. Producer and Gavilon each
represent, warrant and covenant to the other that:

  7.1.1   Such Party is duly organized, validly existing, and in good standing
under the laws of the state of its formation, has registered as a foreign entity
in those jurisdictions where such registration is required, and has the power
and authority to own and operate its properties and to carry on its business as
now being conducted;     7.1.2   Such Party is duly authorized to execute and
deliver this Agreement and any Confirmations, perform the covenants contained
herein and therein, to consummate the transactions contemplated hereby, and to
execute, deliver and perform all documents and instruments to be executed and
delivered by such Party pursuant hereto, and all required action in respect to
the foregoing has been taken by such Party;     7.1.3   When executed and
delivered, this Agreement, any Confirmations, and all of the documents and
instruments described herein and therein, will constitute valid and binding
obligations of the Parties thereto, enforceable against the Parties, in
accordance with their respective terms;     7.1.4   The execution and delivery
of this Agreement and any Confirmations, and the performance of or compliance
with the terms and provisions of this Agreement

12



--------------------------------------------------------------------------------



 



      and any Confirmations will not conflict with, or result in a breach of, a
default under, or accelerate any agreement, lease, license, undertaking or any
other instrument or obligation of any kind or character to which such Party is a
party or by which such Party or the Product may be bound, and will not
constitute a default thereunder or result in the declaration or imposition of
any lien, charge or encumbrance of any nature whatsoever upon any of the
Product;     7.1.5   Except as set forth in 15.2, it (i) has not assigned,
transferred, created or permitted to exist any lien or other encumbrance on, or
otherwise disposed of, or purported to assign, transfer, create or permit to
exist any lien or other encumbrance on, or otherwise dispose of any of its
rights to any amounts that may be owed to it under this Agreement to any
third-party, and (ii) covenants that, so long as this Agreement is in effect, it
will not assign, transfer, create or permit to exist any lien or other
encumbrance on, or otherwise dispose of or purport to assign, transfer, create
or permit to exist any lien or other encumbrance on, or otherwise dispose of any
of its rights to any amounts that may be owed to it under this Agreement, to any
third-party;     7.1.6   It is not relying upon any representations of the other
Party, other than those expressly set forth in this Agreement or any
Confirmation issued pursuant thereto; and     7.1.7   It has entered into this
Agreement with a full understanding of the material terms and risks of the same,
and it is capable of assuming those risks.

Article 8
POSSESSION AND TITLE
     8.1 Title; Risk of Loss. The Product shall be sold by Producer FOB the
Delivery Point and, as a result, title to, possession of, and risk of loss of or
damage to the Product meeting the Specifications and delivered according to this
Agreement shall transfer from Producer to Gavilon at Delivery of the Product.
Until such time, Producer shall be deemed to be in control of and in possession
of and shall have title to and risk of loss of and in the Product.
Notwithstanding anything herein to the contrary, in the case of Product rejected
as Nonconforming and returned to Producer pursuant to Section 4.3 by Gavilon,
the title and risk of loss to such Product shall pass to Producer promptly upon
the written notice of rejection thereof by Gavilon provided to, and received by,
Producer; provided, that Gavilon shall take all steps reasonably necessary to
return possession of such Nonconforming Product to Producer or its designated
agents as soon as practicable.
     8.2 Responsibility for Product. Gavilon shall have no responsibility or
liability with respect to any Product delivered under this Agreement until
Delivery. Without prejudice to Gavilon’s right to reject Nonconforming Product
as set forth in Section 4.3 and without affecting Producer’s liability for the
Delivery of Nonconforming Product, Producer shall have no responsibility or
liability with respect to the Product after Delivery or on account of anything
which may be done or happen to arise with respect to such Product after such
Delivery except as otherwise expressly provided for herein.

13



--------------------------------------------------------------------------------



 



Article 9
FORWARD MARKET SERVICES
     9.1 Services. During the Term and for no additional cost to the Producer,
Gavilon will (i) review Product positions and current market conditions relating
to purchases of Product, (ii) subject to the terms of this Agreement, provide
basis quotes, index quotes and price quotes for nearby and forward markets on an
as needed and requested by Producer basis if available in the market, and
(iii) provide Producer with daily mark-to-market position reporting for all
fixed price and open positions for the activities at the Plant, each for the
purpose of supporting Producer’s risk management policies (the “Forward Market
Services”).
     9.2 No Liability. Gavilon and Producer acknowledge that Product markets are
volatile and subject to events over which neither Gavilon nor Producer have any
control. Producer acknowledges that (i) any provision of Forward Market Services
by Gavilon is provided as a courtesy to Producer at no charge and is for
informational purposes only and (ii) any decisions concerning Producer’s risk
management strategies and the implementation of such strategies by it, are and
will be made solely by Producer and are the sole responsibility of Producer.
Gavilon is not responsible for any losses, liabilities, costs, or expenses
incurred by Producer or entitled to any gains of Producer, resulting from any
Forward Market Services supplied by Gavilon. IN NO EVENT SHALL GAVILON OR
PRODUCER BE LIABLE TO THE OTHER PARTY FOR ANY DAMAGES OF ANY NATURE, INCLUDING
BUT NOT LIMITED TO, INDIRECT, CONSEQUENTIAL, PUNITIVE, OR SPECIAL DAMAGES, LOSS
OF BUSINESS EXPECTATIONS OR PROFITS OR BUSINESS INTERRUPTIONS, ARISING IN ANY
WAY OUT OF THE PROVISION OF THE FORWARD MARKET SERVICES.
Article 10
CONFIDENTIALITY
     10.1 Confidential Information. For purposes of this Agreement, the term
“Confidential Information” shall mean any information which is disclosed by one
Party to the other pursuant to this Agreement and which is oral, written,
graphic, machine readable or other tangible form, whether or not marked or
identified as confidential or proprietary. Confidential Information shall not
include any information which is (a) already known to the recipient, (b) already
in the public domain, (c) lawfully disclosed to it by a third party, or
(d) legally required to be disclosed by the recipient. Any information provided
to Gavilon pursuant to Section 5.5.9 hereof that has not been specifically
included in reports filed by Producer under the Securities Exchange Act of 1934
or otherwise publicly disclosed by the Producer shall be Confidential
Information.
     10.2 Producer Nondisclosure. Producer acknowledges that, by reason of this
Agreement, it may become privy to Confidential Information belonging to Gavilon.
With the exception of its investors, legal advisors, financial advisors,
accountants and/or lenders, their agents, representatives, or employees
(hereinafter “Producer’s Parties”), Producer shall not, without the prior
written consent of Gavilon, and except as otherwise required by law, disclose to
any third parties or use for Producer’s own benefit any Gavilon Confidential
Information, except for the intended use pursuant to this Agreement. Producer
shall inform any of Producer’s Parties and any consented-to third parties to
whom Producer intends to disclose Confidential Information of the confidential
nature of such Confidential Information and shall ensure that such persons are
bound by confidentiality obligations similar to those set forth herein. The

14



--------------------------------------------------------------------------------



 



confidentiality obligations hereunder shall survive any expiration or
termination of this Agreement and any Transaction Document for a period of two
(2) years. Notwithstanding the foregoing, Producer may disclose the provisions
of this Agreement to Producer’s Parties provided such parties have agreed in
writing to be bound by the confidentiality obligations of this Article 10.
     10.3 Gavilon Nondisclosure. Gavilon acknowledges that, by reason of this
Agreement, it may become privy to Confidential Information belonging to Producer
and that Producer is a public company with securities registered under
Section 12 of the Securities and Exchange Act. Gavilon shall not, without the
prior written consent of Producer, disclose to any third parties any such
Confidential Information or use or allow others to use such information in
connection with the purchase or sale of any securities of Producer. The
confidentiality obligations hereunder shall survive any expiration or
termination of this Agreement for a period of two (2) years.
     10.4 Term of Confidentiality Agreement. The Parties hereby agree that the
term of any Confidentiality Agreement by and between the Parties, or by the
Producer for the benefit of Gavilon, is hereby extended, and shall remain the
binding obligation of Producer until the later of (i) the expiration of such
Confidentiality Agreement in accordance with its terms, or (ii) two (2) years
following the expiration of the Term of this Agreement, and further agree that
the provisions of this Article 10 shall supersede over any conflicting
provisions contained in such Confidentiality Agreement(s).
Article 11
FORCE MAJEURE
     11.1 Force Majeure. In the event either Party hereto is rendered unable by
reason of Force Majeure to carry out its obligations under this Agreement, upon
such Party giving written notice of such Force Majeure to the other Party as
soon as possible after the occurrence of the cause relied on, the obligations of
the Party giving such notice, so far as they are affected by Force Majeure,
shall (except as otherwise provided in Article 13) be suspended during the
continuance of any inability so caused, but for no longer period, and such cause
shall, so far as reasonably possible, be remedied with all reasonable dispatch.
     11.2 Definition of Force Majeure. The term “Force Majeure”, as used in this
Agreement, shall mean any cause not reasonably within the control of the Party
claiming suspension and which, by the exercise of commercially reasonable
efforts, such Party is unable to prevent or overcome. Such term shall include,
but not be limited to: acts of God, acts of the public enemy
(including-terrorism)wars, blockades, insurrections, riots, epidemics,
landslides, lightning, earthquakes, fires, floods, storms, washouts or other
inclement weather resulting in a delay of the movement, loading or off-loading
of Transport Carriers, or the inability of Producer or Gavilon to sell or resell
the Product due to governmental action or embargo, all of which shall be beyond
the reasonable control of the Party claiming Force Majeure. In no event shall
Force Majeure include any economic or commercial changes or events affecting the
purchase, sale, transport or production of Product, except to the extent that
such economic or commercial changes or events result from any of the foregoing
Force Majeure causes.
     11.3 Sale of Product Upon Gavilon Claim of Force Majeure. If Gavilon is the
Party claiming Force Majeure, Producer may, upon written notice to Gavilon, sell
the Product to third-

15



--------------------------------------------------------------------------------



 



parties during the duration of the Force Majeure event, but only to the extent
of Gavilon’s inability to perform or Gavilon’s delay in performance of this
Agreement.
Article 12
INDEMNITY AND LIMITATIONS ON LIABILITY
     12.1 Indemnification by Producer. Except as may be otherwise provided in
this Agreement, and subject to the limitations in Section 12.3 herein, Producer
shall indemnify, defend and hold harmless Gavilon, its affiliates and their
respective officers, directors, employees, agents, members, managers,
shareholders and representatives from and against any and all claims,
liabilities, actions, losses, damages, fines, penalties, costs and expenses
(including reasonable attorneys fees) (collectively “Damages”) actually suffered
by Gavilon resulting from or arising in connection with claims (x) for personal
injury or tangible or real property damage, or (y) by third parties, in either
case to the extent arising out of (a) any negligence or willful misconduct of
Producer or any of its officers, directors, employees, agents, representatives
and contractors hereunder; or (b) any material breach of this Agreement or any
Transaction Document by Producer.
     12.2 Indemnification by Gavilon. Except as may be otherwise provided in
this Agreement, Gavilon shall indemnify, defend and hold harmless Producer, its
affiliates and their respective officers, directors, employees, agents, members,
managers, shareholders and representatives from and against any and all Damages
actually suffered by Producer resulting from or arising in connection with
claims (x) for personal injury or tangible or real property damages, or (y) by
third parties, in either case to the extent arising out of (a) any negligence or
willful misconduct of Gavilon or any of its officers, directors, employees,
agents, representatives and contractors hereunder; or (b) any material breach of
this Agreement by Gavilon.
     12.3 Limitation of Liability. IN NO EVENT SHALL PRODUCER OR GAVILON BE
LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, CONSEQUENTIAL, PUNITIVE, OR SPECIAL
DAMAGES, LOSS OF BUSINESS EXPECTATIONS OR PROFITS OR BUSINESS INTERRUPTIONS
ARISING IN ANY WAY OUT OF THIS AGREEMENT, ANY OF THE TRANSACTION DOCUMENTS, OR
ANY BREACH OF THIS AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS.
Article 13
DEFAULT AND TERMINATION
     13.1 Event of Default. An “Event of Default” shall mean, in addition to the
other matters described in this Article 13, with respect to a Party, the
occurrence of any of the following events:

  13.1.1   The failure to make, when due, any payment required pursuant to this
Agreement or any Transaction Document;     13.1.2   Any representation or
warranty made by such Party herein or any Transaction Document is false or
misleading in any material respect when made or when deemed made;

16



--------------------------------------------------------------------------------



 



  13.1.3   The failure to perform any material covenant, condition, or
obligation set forth in this Agreement or any Transaction Document;     13.1.4  
The failure of Producer to satisfy the creditworthiness/collateral requirements,
including the obligation to enter into letters of credit or provide margin,
pursuant to this Agreement or any Transaction Document;     13.1.5   Either
Party directly or indirectly, including by operation of law, transfers, assigns,
sells, or disposes of all or substantially all of its assets or any rights or
obligations under this Agreement, without the prior written consent of the other
Party, which shall not be unreasonably withheld, except to the extent such
transfer, assignment, sale or disposition is otherwise specifically permitted by
clause (iii) of Section 15.2 of this Agreement;     13.1.6   Any Party herein
shall become insolvent, or shall suffer or consent to or apply for the
appointment of a receiver, trustee, custodian or liquidator of itself or any of
its property, or shall generally fail to pay its debts as they become due, or
shall make a general assignment for the benefit of creditors; any Party
hereunder shall file a voluntary petition in bankruptcy, or seek reorganization,
in order to effect a plan or other arrangement with creditors or any other
relief under the Bankruptcy Code, Title 11 of the United States Code, as amended
or recodified from time to time, or under any state or federal law granting
relief to debtors (collectively “Bankruptcy”).

     13.2 Right to Cure. If an Event of Default, other than under clause 13.1.6,
is not cured within fifteen (15) days (or two (2) Business Days with respect to
clause 13.1.1 or clause 13.1.4) after receipt of a notice thereof from the non-
defaulting Party, the non-defaulting Party may, at any time after the applicable
cure period, terminate this Agreement by written notice. No cure period shall
apply to clause 13.1.6 and Producer or Gavilon may immediately terminate the
Agreement upon such an Event of Default. In addition, upon the occurrence of any
of the above Events of Default by a Party, the other Party may immediately
suspend further performance under this Agreement or any Transaction Document,
with or without giving notice of such default or notice of termination.
     13.3 Non-Waiver of Future Default. No waiver by either Party of any Event
of Default by the other Party in the performance of any of the provisions of
this Agreement or any Transaction Document will operate or be construed as a
waiver of any other or future default or defaults, whether of a like or of a
different character.
     13.4 Cross Default. The occurrence and continuance of an Event of Default
under this Agreement, or any Transaction Document, now existing or entered into
hereafter, shall constitute, at the election of the non-defaulting Party, in its
sole, absolute and unreviewable discretion, an Event of Default under this
Agreement or any such Transaction Document, or combination of such agreements
(together the “Cross Default”). A waiver of a Cross Default by the
non-defaulting Party pursuant to this Section 13.4 shall not operate or be
construed as a waiver of any other Event of Default or Cross Default.
     13.5 Termination by Mutual Agreement. This Agreement may be terminated upon
mutual written agreement between the Parties.

17



--------------------------------------------------------------------------------



 



     13.6 Termination By Either Party. Either Party may for any reason terminate
this Agreement by providing written notice thereof to the other Party at least
ninety (90) days prior to termination.
     13.7 Termination for Force Majeure. In the event that Force Majeure shall
continue for a period of seventy-five (75) days from the date the Party claiming
relief due to Force Majeure gives the other Party notice thereof, the Party not
claiming such relief shall have the right to terminate this Agreement by
furnishing written notice to the Party claiming Force Majeure relief, with
termination effective upon the expiration date of such ninety (90) day period.
Upon such termination, each Party shall be relieved from its respective
obligations, except for obligations for payment of monetary sums which arose
prior to the event of Force Majeure and obligations pursuant to Article 10 and
Section 13.8 herein.
     13.8 Rights and Obligations on Termination or Default. Upon termination of,
or default under, this Agreement, whether contained in this Article 13 or
otherwise contained in this Agreement:

  13.8.1   Any rights of Gavilon or Producer to outstanding Confirmed Orders and
payments existing or accrued through termination of this Agreement shall remain
in effect and, unless otherwise specified herein, all payments and monetary
obligations of the respective Parties required pursuant to this Agreement and
any Transaction Document shall be made pursuant to this Agreement.     13.8.2  
In addition to other remedies available, if Producer defaults in Producer’s
obligation to deliver Product under Confirmed Orders, then Gavilon may, but
shall not be obligated to, “cover” by purchasing Product from third parties.
Producer shall pay to Gavilon the amount, if any, by which (i) the cost of such
third-party Product, including all reasonable costs and expenses associated with
the purchase of Product from third parties, plus a Gavilon Service Fee for such
amounts of Product purchased, exceeds (ii) the Confirmed Price of Product.
Payments due and owing under this Section 13.8.2 shall be made pursuant to this
Agreement.     13.8.3   In addition to other remedies available, if Gavilon
defaults in Gavilon’s obligation to purchase Product under Confirmed Orders,
Producer may, but shall not be obligated to, “cover” by selling its Product to
third parties. Gavilon shall pay to Producer the amount, if any, by which
(i) the Confirmed Price of such Product, less the related Gavilon Service Fee,
plus other reasonable costs and expenses associated with Producer’s sale of
Product to third parties, exceeds (ii) the net price to such third party.
Payments due and owing under this Section 13.8.3 shall be made pursuant to this
Agreement.

     13.9 Cumulative Rights and Remedies. The rights and remedies under this
Article 13 are cumulative and not exclusive. Upon an Event of Default, the
non-defaulting Party shall additionally have such other and further rights as
may be provided at law or in equity, including all rights of set-off as
contained in this Agreement, and such rights may be exercised in such order and
combination as the non-defaulting Party may determine. More specifically, upon
an Event of Default the non-defaulting Party may at its election setoff (i) any
or all amounts which are owed to it by the defaulting Party, whether under this
Agreement (including, without limitation, Sections 6.4 and 13.8) or otherwise
and whether or not then due, against (ii) any or all

18



--------------------------------------------------------------------------------



 



amounts which it owes to the defaulting Party, whether under this Agreement or
otherwise and whether or not then due.
Article 14
INSURANCE
     14.1 Insurance Requirements. Producer and Gavilon shall be required to
purchase, maintain and provide proof (via Certificate of Insurance) of the
insurance set forth on Exhibit “C”.
Article 15
MISCELLANEOUS
     15.1 No Press Releases or Public Announcements. Except as otherwise
mandated by applicable law (which in the case of disclosures required under
federal securities law shall be made in the sole discretion of the disclosing
Party), no Party may issue, or otherwise permit to be issued, any press release
or other public announcement relating to the subject matter or existence of this
Agreement without the prior written approval of the other Party, which approval
may be withheld in such Party’s sole discretion. Additionally, the Parties
acknowledge that a Confidentiality Agreement, as describe in Section 10.4 above,
may have been entered into between the Parties relating to the transactions
contemplated herein. For purposes hereof, the Parties agree and acknowledge that
the mere existence of this Agreement shall be deemed confidential information,
without regard to whether such a Confidentiality Agreement has been entered
into, and shall not be disclosed, except as otherwise specifically permitted
hereunder, without the prior written consent of Gavilon or Producer, which
consent shall not be unreasonably withheld.
     15.2 Assignment. Neither Party may assign any of its rights or obligations
under this Agreement without the prior written consent of the other Party, not
to be unreasonably withheld. A change in fifty percent (50%) or more in the
ownership of Producer or Gavilon shall be construed to be an assignment for
purposes of this Section; provided, however, either Party may, without the need
for consent from the other: (i) transfer, sell, pledge, encumber or assign this
Agreement including the revenues or proceeds hereof, in connection with any
financing or other financial arrangements; (ii) transfer or assign this
Agreement to an affiliate as long as the affiliate is at least as creditworthy
as the assigning Party; or (iii) transfer or assign this Agreement to an entity
succeeding to all or substantially all of the assets or operations of the
assigning Party by way of merger, reorganization or otherwise; provided,
further, that no such assignment shall in any way relieve the assigning Party
from liability for full performance hereunder or result in a change in any
rights or obligations of the other Party under this Agreement. In the event that
the Plant is sold by Producer, Gavilon shall have the right to terminate this
Agreement and the Transaction Documents on one hundred eighty (180) days prior
written notice to Producer. Producer shall require its lenders and any other
transferee or assignee under clause (i) above to execute the Consent attached as
Exhibit “D”.
     15.3 Records. Producer and Gavilon will each establish and maintain at all
times, true and accurate books, records and accounts relating to their own
transactions under this Agreement in accordance with generally accepted
accounting principles applied consistently from year to year in accordance with
good industry practices.

19



--------------------------------------------------------------------------------



 



     15.4 Audit of Records. During normal business hours, each Party or its
designated auditor has the right to inspect or audit the books, records and
accounts of the other relating solely to the transactions in this Agreement,
provided the right to inspect or audit shall be limited to two (2) calendar
years following the completion of any delivery of Product.
     15.5 Dispute Resolution.

  15.5.1   Dispute Notice. The Parties shall make a diligent, good faith attempt
to resolve all disputes before either Party commences arbitration with respect
to the subject matter of any dispute. If the representatives of the Parties are
unable to resolve a dispute within forty five (45) days after either Party gives
written notice to the other of a dispute, either Party may, by sending a dispute
notice to the other Party, submit the dispute to binding arbitration in
accordance with the Governing Body Arbitration Rules, except as such Governing
Body Arbitration Rules may be modified by this Agreement.     15.5.2  
Appointment of Arbitrators. A sole arbitrator shall be appointed pursuant to the
Governing Body Arbitration Rules.     15.5.3   Location. The site of the
arbitration shall be determined by the Governing Body, unless otherwise agreed
by the Parties.     15.5.4   Diligence; Remedies. The Parties shall diligently
and expeditiously proceed with arbitration. The arbitrators shall decide the
dispute by majority of the arbitrators. The arbitrators shall be instructed to
render a written decision within forty five (45) days after the conclusion of
the hearing or the filing of such briefs as may be authorized by the
arbitrators, subject to any reasonable delay due to unforeseen circumstances.
Except to the extent the Parties’ remedies may be limited by the terms of this
Agreement, the arbitrators shall be empowered to award any remedy available
under the laws of the State of Nebraska including, but not limited to, monetary
damages and specific performance. The arbitrators shall not have the power to
amend or add to this Agreement. The award of the arbitrators shall be in writing
with reasons for such award and signed by the arbitrators. Any award rendered
shall be final and binding. Judgment rendered by the arbitrators may be entered
in any court having jurisdiction thereof.     15.5.5   Waiver of Appellate
Review; Enforcement. The Parties hereby waive any rights to appeal or to the
review of such award by any court or tribunal. The Parties further undertake to
carry out without delay the provisions of any arbitral award or decision, and
each agrees that any such award or decision may be enforced by any competent
tribunal.     15.5.6   Costs of Arbitration. The costs of such arbitration shall
be determined by and allocated between the Parties by the arbitral tribunal in
its award.     15.5.7   Independent Agreement. This Section 15.5 constitutes an
independent contract between the Parties to, pursuant to the Governing Body
Arbitration Rules (except as said Governing Body Arbitration Rules are modified
by the express terms of this Agreement), arbitrate all disputes between the
Parties related to this Agreement, including, without limitation, disputes
regarding the formation of

20



--------------------------------------------------------------------------------



 



      contract(s) and whether either Party is entitled to quasi- contractual or
quantum merit recovery from the other Party.     15.5.8   Continuation of
Performance. Unless otherwise agreed in writing or as set forth in Article 13,
the Parties shall each continue to perform their respective obligations
hereunder during any proceeding by the Parties in accordance with this
Section 15.5.

     15.6 Inurement. This Agreement will inure to the benefit of and be binding
upon the respective successors and permitted assigns of the Parties, and
Producer shall cause the same to be assumed by and to be binding upon any
successor owner or operator of the Plant.
     15.7 Forward Contract/Forward Contract Merchants. The Parties agree that
each of them is a forward contract merchant as set forth in 11 U.S.C.
Section 101(25). The Parties also agree that this Agreement and the Transaction
Documents are all forward contracts as defined in 11 U.S.C. Section 101(25). The
payments and transfers described herein shall constitute “Settlement Payments”
or margin as set forth in 11 U.S.C. Sections 101 51A and 38.
     15.8 Entire Agreement. This Agreement together with the agreements referred
to herein as executed pursuant hereto, including the Transaction Documents and
any confidentiality or nondisclosure agreements previously executed by the
Parties in connection herewith, constitutes the entire Agreement between the
Parties with respect to the subject matter contained herein and any and all
previous agreements, written or oral, express or implied, between the Parties or
on their behalf relating to the matters contained herein shall be given no
effect.
     15.9 Amendments. There will be no modification of the terms and provisions
hereof except by the mutual agreement in writing signed by the Parties. Any
attempt to so modify this Agreement in the absence of such writing signed by the
Parties shall be considered void and of no effect.
     15.10 Governing Law. The Agreement will be interpreted, construed and
enforced in accordance with the procedural, substantive and other laws of the
State of Nebraska without giving effect to principles and provisions thereof
relating to conflict or choice of law and the Parties submit to the exclusive
jurisdiction of the Federal and State Courts located in the State of Nebraska.
     15.11 Compliance with Laws. This Agreement and the respective obligations
of the Parties hereunder are subject to present and future valid laws and valid
orders, rules and regulations of duly constituted authorities having
jurisdiction.
     15.12 Furnishing of Information and Further Action. The Parties will, upon
request, provide such additional information and take or obtain such further
action as may be reasonably required to allow the Parties to efficiently and
effectively carry out their respective obligations hereunder and to determine
and enforce individual or collective rights under this Agreement, including but
not limited to the execution of a contract for arbitration with the Governing
Body.
     15.13 Faithful Performance and Good Faith. The Parties shall faithfully
perform and discharge their respective obligations in this Agreement and
endeavor in good faith to negotiate and settle all matters arising during the
performance of this Agreement which are not specifically provided for herein.

21



--------------------------------------------------------------------------------



 



     15.14 Relationship. The relationship of Gavilon and Producer established by
this Agreement is that of independent contractors, and nothing contained in this
Agreement shall be construed to give either Party the power to unilaterally
direct and control the day-to-day activities of the other or to be considered an
agent of the other; to constitute the Parties as partners, joint ventures,
co-owners or otherwise; or to allow either Party to create or assume any
obligation on behalf of the other Party for any purpose whatsoever. Except as
otherwise provided herein, nothing contained in this Agreement shall be
construed as conferring any right or benefit on a person not a Party to this
Agreement.
     15.15 Notice Addresses. Except as specifically otherwise provided herein,
any notice or other written matter required or permitted to be given hereunder
by one Party to the other Party pursuant to the terms and conditions of this
Agreement, shall be deemed to be sufficiently given if delivered by hand or sent
by certified mail, nationally recognized delivery service or by fax, and
addressed as follows:

         
 
  If to Gavilon:   Gavilon, LLC
 
      Eleven ConAgra Drive
 
      Omaha, NE 68102-5011
 
      Attn: Director — Renewable Fuels
 
      Fax: (402) 595-7804
 
      Phone: (402) 595-5300
 
       
 
  With a copy to:   Gavilon, LLC
 
      Eleven ConAgra Drive, STE 11-160
 
      Omaha, NE 68102
 
      Fax: (402) 978-5585
 
      Attn: Legal Department
 
       
 
  If to Producer:   Siouxland Ethanol, LLC
 
      1501 Knox Blvd.
 
      Jackson, NE 68743
 
      Fax: (402) 632-2677
 
      Phone: (402) 632-2676
 
       
 
  With a copy to:   Steven P. Amen
 
      Kutak Rock LLP
 
      1650 Farnam Street
 
      Omaha, NE 68102
 
      Fax: (402) 346-1148

Where this Agreement indicates that notice or information may be provided
electronically or by email, such notice or information shall be deemed provided
if sent to the email address, of such Party indicated above and shall be
effective as of the date sent if sent prior to 5:00 p.m. Central Time on a
Business Day, otherwise effective as of the next Business Day. Either Party may
give notice to the other Party (in the manner herein provided) of a change in
its address for notice. Any notice or other written matter shall be deemed to
have been given and received: if delivered by hand, certified mail or delivery
service on the date of delivery or the date delivery is refused; and, if sent by
fax before or during normal business hours, on the Business Day of the sending
of the notice and the machine-generated evidence of receipt or if after normal
business hours, on the Business Day following the sending of the notice and the
machine generated evidence of receipt.

22



--------------------------------------------------------------------------------



 



     15.16 Costs to be Borne by Each Party. Producer and Gavilon shall each pay
their own costs and expenses incurred in the negotiation, preparation and
execution of this Agreement and of all documents referred to herein.
     15.17 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if Producer and Gavilon had signed the same
document and all counterparts will be construed together and constituted as one
and the same instrument. Each counterpart signature may be executed and
delivered to the other Party by facsimile machine or electronic transfer, and
the signature as so transmitted shall be as binding upon the executing Party as
its original signature, without the necessity of the recipient Party to
establish original execution or the existence of such original signature or the
document to which affixed, all of which shall be deemed waived.
     15.18 Severability. Any provision of this Agreement which is or becomes
prohibited or unenforceable in any jurisdiction shall not invalidate or impair
the remaining provisions of this Agreement, and the remaining terms of this
Agreement shall be amended so as to most closely conform to the original intent
of the Agreement without the offending provision, and as so amended shall
continue in full force and effect.
     15.19 Headings. The article and section headings used herein are for
convenience and are not for interpretation.
     15.20 Waiver. No delay or omission in the exercise of any right, power or
remedy hereunder shall impair such right, power or remedy or be construed to be
a waiver of any default or acquiescence therein.
     15.21 Interpretation. This Agreement shall not be interpreted against the
Party drafting or causing the drafting of this Agreement. All Parties hereto
have participated in the preparation of this Agreement. In the event of an
inconsistency between or among the following documents entered into by the
Parties, the following order of precedent shall govern:

  15.21.1   This Agreement; and     15.21.2   Confirmation, confirmation of
purchase and sale transaction, or other document used for the purposes of a
Confirmation, including but not limited to, any general terms contained therein.

     15.22 Incorporation of Exhibits/Schedules. The exhibits and schedules
attached hereto form an integral part of this Agreement and are hereby
incorporated herein by reference.

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Parties have executed this Agreement by their
respective proper signing officers as of the Effective Date.

            GAVILON, LLC, a Delaware limited liability company
      By:   /s/ Dennis Stieren       Its: Vice President Trade Operations       
        SIOUXLAND ETHANOL, LLC, a Nebraska limited
liability company
      By:   /s/ Charles Hofland       Its: President             

24